                                                                                                                                         Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 1 of 16



                                                                                                                                1    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                     Chad Fuller, Bar No. 190830
                                                                                                                                2    chad.fuller@troutman.com
                                                                                                                                     11682 El Camino Real, Suite 400
                                                                                                                                3    San Diego, CA 92130-2092
                                                                                                                                     Telephone: 858.509.6000
                                                                                                                                4    Facsimile: 858.509.6040

                                                                                                                                5    Jenna Uyen Nguyen, Bar No. 307929
                                                                                                                                     jenna.nguyen@troutman.com
                                                                                                                                6    5 Park Plaza, Suite 1400
                                                                                                                                     Irvine, CA 92614-2545
                                                                                                                                7    Telephone: 949.622.2700
                                                                                                                                     Facsimile: 949.622.2739
                                                                                                                                8
                                                                                                                                     Attorneys for Defendant
                                                                                                                                9    ANTHEM BLUE CROSS LIFE AND HEALTH
                                                                                                                                     INSURANCE COMPANY
                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                                 UNITED STATES DISTRICT COURT
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13                           NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                               14

                                                                                                                               15   NEIL H.,                                     Case No. 3:21-cv-03728-SK

                                                                                                                               16                    Plaintiff,                  Assigned for all purposes to the Hon. Sallie Kim

                                                                                                                               17   v.                                           STIPULATED PROTECTIVE ORDER

                                                                                                                               18   ANTHEM BLUE CROSS LIFE AND
                                                                                                                                    HEALTH INSURANCE COMPANY;
                                                                                                                               19   NORTHROP GRUMMAN HEALTH
                                                                                                                                    PLAN; NORTHROP GRUMMAN
                                                                                                                               20   CORPORATION; and DOES 1 through
                                                                                                                                    10,
                                                                                                                               21
                                                                                                                                                     Defendants.
                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                    119592699v1                                                      CASE NO. 4:21-CV-05498-EMC
                                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                                                         Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 2 of 16



                                                                                                                                1   1.      PURPOSES AND LIMITATIONS

                                                                                                                                2           Disclosure and discovery activity in this action are likely to involve production of

                                                                                                                                3   confidential, proprietary, or private information for which special protection from public

                                                                                                                                4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                                                                                                                                5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

                                                                                                                                6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

                                                                                                                                7   all disclosures or responses to discovery and that the protection it affords from public disclosure

                                                                                                                                8   and use extends only to the limited information or items that are entitled to confidential treatment

                                                                                                                                9   under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,

                                                                                                                               10   below, that this Stipulated Protective Order does not entitle them to file confidential information
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   that will be applied when a party seeks permission from the court to file material under seal.
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   2.      DEFINITIONS

                                                                                                                               14           2.1       Challenging Party:   a Party or Non-Party that challenges the designation of

                                                                                                                               15   information or items under this Order.

                                                                                                                               16           2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                                                                                                               17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                                                                                                                               18   of Civil Procedure 26(c), including but not limited to, information the Producing Party believes in

                                                                                                                               19   good faith to be protected under relevant provisions of applicable law regarding confidential

                                                                                                                               20   business, competitive or privacy information, trade secret information, non-public financial or

                                                                                                                               21   business information, or private health or personal information protected from disclosure under

                                                                                                                               22   the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), 42 U.S.C. § 1330, et

                                                                                                                               23   seq., California Health & Safety Code § 1280.15, the California Confidentiality of Medical

                                                                                                                               24   Information Act, Cal. Civ. Code § 56, et seq. or the Lanterman-Petris-Short Act, Welfare &

                                                                                                                               25   Institutions Code § 5000, et seq., which the Producing Party is prohibited from revealing or would

                                                                                                                               26   not normally reveal to third parties except in confidence, or has undertaken with others to maintain

                                                                                                                               27   its confidence.

                                                                                                                               28           2.3       “CONFIDENTIAL - ATTORNEY’S EYES ONLY” Information or Items:
                                                                                                                                    119592699v1                                     -2-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                       Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 3 of 16



                                                                                                                                1   Information or Items (hereinafter “Attorney’s Eyes Only Material”): trade secrets, proprietary

                                                                                                                                2   information, and other highly confidential commercial information, or material required to be kept

                                                                                                                                3   confidential by state or federal law. By designating a document, thing, material, testimony or other

                                                                                                                                4   information derived therefrom as “CONFIDENTIAL - ATTORNEY’S EYES ONLY” under the

                                                                                                                                5   terms of this Order, the party making the designation is certifying to the Court that there is a good

                                                                                                                                6   faith basis in law and in fact for the designation within the meaning of Federal Rule of Civil

                                                                                                                                7   Procedure 26(g). Use and disclosure of “CONFIDENTIAL - ATTORNEY’S EYES ONLY”

                                                                                                                                8   Information or Items shall be in accordance with paragraph 7.3.

                                                                                                                                9           2.4     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                                                                                                                               10   well as their support staff).
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11           2.5     Designating Party: a Party or Non-Party that designates information or items that
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   “CONFIDENTIAL - ATTORNEY’S EYES ONLY.”

                                                                                                                               14           2.6     Disclosure or Discovery Material: all items or information, regardless of the

                                                                                                                               15   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                                                                                               16   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                                                                                               17   responses to discovery in this matter.

                                                                                                                               18           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

                                                                                                                               19   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                                                                               20   consultant in this action.

                                                                                                                               21           2.8     House Counsel: attorneys who are employees of a party to this action. House

                                                                                                                               22   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                                                                                               23           2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

                                                                                                                               24   entity not named as a Party to this action.

                                                                                                                               25           2.10    Outside Counsel of Record: attorneys who are not employees of a party to this

                                                                                                                               26   action but are retained to represent or advise a party to this action and have appeared in this

                                                                                                                               27

                                                                                                                               28   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of that
                                                                                                                                    119592699v1                                     -3-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                         Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 4 of 16



                                                                                                                                1   party.

                                                                                                                                2            2.11   Party: any party to this action, including all of its officers, directors, employees,

                                                                                                                                3   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                                                                                4            2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                                                                                5   Material in this action.

                                                                                                                                6            2.13   Professional Vendors: persons or entities that provide litigation support services

                                                                                                                                7   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                                                                                                                                8   organizing, storing, or retrieving data in any form or medium) and their employees and

                                                                                                                                9   subcontractors.

                                                                                                                               10            2.14   Protected Material: any Disclosure or Discovery Material that is designated as
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   “CONFIDENTIAL.”
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12            2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from a
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   Producing Party.

                                                                                                                               14   3.       SCOPE

                                                                                                                               15            The protections conferred by this Stipulation and Order cover not only Protected Material

                                                                                                                               16   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

                                                                                                                               17   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                                                                                                               18   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                                                                                                               19   However, the protections conferred by this Stipulation and Order do not cover the following

                                                                                                                               20   information: (a) any information that is in the public domain at the time of disclosure to a

                                                                                                                               21   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

                                                                                                                               22   a result of publication not involving a violation of this Order, including becoming part of the public

                                                                                                                               23   record through trial or otherwise; and (b) any information known to the Receiving Party prior to

                                                                                                                               24   the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

                                                                                                                               25   the information lawfully and under no obligation of confidentiality to the Designating Party. Any

                                                                                                                               26   use of Protected Material at trial shall be governed by a separate agreement or order.

                                                                                                                               27

                                                                                                                               28   4.       DURATION
                                                                                                                                    119592699v1                                      -4-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                         Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 5 of 16



                                                                                                                                1           Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                                                                                                2   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                                                                                                3   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

                                                                                                                                4   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

                                                                                                                                5   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                                                                                                                                6   including the time limits for filing any motions or applications for extension of time pursuant to

                                                                                                                                7   applicable law.

                                                                                                                                8   5.      DESIGNATING PROTECTED MATERIAL

                                                                                                                                9           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party

                                                                                                                               10   or Non-Party that designates information or items for protection under this Order must take care
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   to limit any such designation to specific material that qualifies under the appropriate standards.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   The Designating Party must designate for protection only those parts of material, documents,
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   items, or oral or written communications that qualify – so that other portions of the material,

                                                                                                                               14   documents, items, or communications for which protection is not warranted are not swept

                                                                                                                               15   unjustifiably within the ambit of this Order.

                                                                                                                               16           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

                                                                                                                               17   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                                                                                                                               18   unnecessarily encumber or retard the case development process or to impose unnecessary expenses

                                                                                                                               19   and burdens on other parties) expose the Designating Party to sanctions.

                                                                                                                               20   If it comes to a Designating Party’s attention that information or items that it designated for

                                                                                                                               21   protection do not qualify for protection, that Designating Party must promptly notify all other

                                                                                                                               22   Parties that it is withdrawing the mistaken designation.

                                                                                                                               23           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

                                                                                                                               24   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                                                                                                               25   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                                                                                                               26   designated before the material is disclosed or produced.

                                                                                                                               27           Designation in conformity with this Order requires:

                                                                                                                               28                 (a) for information in documentary form (e.g., paper or electronic documents, but
                                                                                                                                    119592699v1                                       -5-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                       Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 6 of 16



                                                                                                                                1   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                                                                                                                                2   affix the legend “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES ONLY” to

                                                                                                                                3   each page that contains protected material. If only a portion or portions of the material on a page

                                                                                                                                4   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

                                                                                                                                5   (e.g., by making appropriate markings in the margins).

                                                                                                                                6           A Party or Non-Party that makes original documents or materials available for inspection

                                                                                                                                7   need not designate them for protection until after the inspecting Party has indicated which material

                                                                                                                                8   it would like copied and produced. During the inspection and before the designation, all of the

                                                                                                                                9   material made available for inspection shall be deemed “CONFIDENTIAL” or “CONFIDENTIAL

                                                                                                                               10   - ATTORNEY’S EYES ONLY.” After the inspecting Party has identified the documents it wants
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   copied and produced, the Producing Party must determine which documents, or portions thereof,
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   qualify for protection under this Order. Then, before producing the specified documents, the
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   Producing Party must affix the “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S

                                                                                                                               14   EYES ONLY” legend to each page that contains Protected Material. If only a portion or portions

                                                                                                                               15   of the material on a page qualifies for protection, the Producing Party also must clearly identify

                                                                                                                               16   the protected portion(s) (e.g., by making appropriate markings in the margins).

                                                                                                                               17                 (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                                                                                               18   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                                                                                               19   proceeding, all protected testimony.

                                                                                                                               20                 (c) for information produced in some form other than documentary and for any other

                                                                                                                               21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                                                                                                                               22   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

                                                                                                                               23   “CONFIDENTIAL - ATTORNEY’S EYES ONLY.” If only a portion or portions of the

                                                                                                                               24   information or item warrant protection, the Producing Party, to the extent practicable, shall identify

                                                                                                                               25   the protected portion(s).

                                                                                                                               26

                                                                                                                               27           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                                                                                               28   designate qualified information or items does not, standing alone, waive the Designating Party’s
                                                                                                                                    119592699v1                                       -6-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                         Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 7 of 16



                                                                                                                                1   right to secure protection under this Order for such material. Upon timely correction of a

                                                                                                                                2   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                                                                                                                3   in accordance with the provisions of this Order.

                                                                                                                                4   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                                                                                5           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                                                                                6   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                                                                                                7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                                                                                                8   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                                                                                                9   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                                                                                                               10   original designation is disclosed.
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   process by providing written notice of each designation it is challenging and describing the basis
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written notice

                                                                                                                               14   must recite that the challenge to confidentiality is being made in accordance with this specific

                                                                                                                               15   paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good faith

                                                                                                                               16   and must begin the process by conferring directly (in voice to voice dialogue; other forms of

                                                                                                                               17   communication are not sufficient) within 14 days of the date of service of notice. In conferring,

                                                                                                                               18   the Challenging Party must explain the basis for its belief that the confidentiality designation was

                                                                                                                               19   not proper and must give the Designating Party an opportunity to review the designated material,

                                                                                                                               20   to reconsider the circumstances, and, if no change in designation is offered, to explain the basis

                                                                                                                               21   for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

                                                                                                                               22   process only if it has engaged in this meet and confer process first or establishes that the

                                                                                                                               23   Designating Party is unwilling to participate in the meet and confer process in a timely manner.

                                                                                                                               24           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                                                                                               25   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

                                                                                                                               26   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days

                                                                                                                               27   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

                                                                                                                               28   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied
                                                                                                                                    119592699v1                                     -7-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                         Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 8 of 16



                                                                                                                                1   by a competent declaration affirming that the movant has complied with the meet and confer

                                                                                                                                2   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such

                                                                                                                                3   a motion including the required declaration within 21 days (or 14 days, if applicable) shall

                                                                                                                                4   automatically waive the confidentiality designation for each challenged designation. In addition,

                                                                                                                                5   the Challenging Party may file a motion challenging a confidentiality designation at any time if

                                                                                                                                6   there is good cause for doing so, including a challenge to the designation of a deposition transcript

                                                                                                                                7   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                                                                                                                8   competent declaration affirming that the movant has complied with the meet and confer

                                                                                                                                9   requirements imposed by the preceding paragraph.

                                                                                                                               10           The burden of persuasion in any such challenge proceeding shall be on the Designating
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

                                                                                                                               14   file a motion to retain confidentiality as described above, all parties shall continue to afford the

                                                                                                                               15   material in question the level of protection to which it is entitled under the Producing Party’s

                                                                                                                               16   designation until the court rules on the challenge.

                                                                                                                               17   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                                                                               18           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                                                                               19   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                                                                               20   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                                                                                               21   the categories of persons and under the conditions described in this Order. When the litigation has

                                                                                                                               22   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                                                                                               23   DISPOSITION).

                                                                                                                               24           Protected Material must be stored and maintained by a Receiving Party at a location and in

                                                                                                                               25   a secure manner that ensures that access is limited to the persons authorized under this Order.

                                                                                                                               26           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                                                                                                               27   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                                                                                               28   information or item designated “CONFIDENTIAL” only to:
                                                                                                                                    119592699v1                                     -8-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                       Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 9 of 16



                                                                                                                                1                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                                                                                                                                2   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                                                                                                                3   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

                                                                                                                                4   Bound” that is attached hereto as Exhibit A;

                                                                                                                                5                 (b) the officers, directors, and employees (including House Counsel) of the Receiving

                                                                                                                                6   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                                                                                                                                7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                                                8                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                                                                                                                                9   reasonably necessary for this litigation and who have signed the “Acknowledgment and

                                                                                                                               10   Agreement to Be Bound” (Exhibit A);
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11                 (d) the court and its personnel;
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

                                                                                                                               14   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                                               15                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                                                                                                                               16   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                                                                                                               17   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                                                                                               18   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                                                                                                               19   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                                                                                                               20   Stipulated Protective Order.

                                                                                                                               21                 (g) the author or recipient of a document containing the information or a custodian or

                                                                                                                               22   other person who otherwise possessed or knew the information.

                                                                                                                               23           7.3      Disclosure of “CONFIDENTIAL - ATTORNEY’S EYES ONLY” Information or

                                                                                                                               24   Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

                                                                                                                               25   Receiving Party may disclose any information or item designated “CONFIDENTIAL -

                                                                                                                               26   ATTORNEY’S EYES ONLY” only to the Court (and its personnel), Counsel of Record in this

                                                                                                                               27   Action (including the paralegal, clerical, and secretarial staff employed by such counsel), and to

                                                                                                                               28   the “qualified persons” listed in subparagraphs 7.2(c) through (g) above; but shall not be disclosed
                                                                                                                                    119592699v1                                       -9-                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                         Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 10 of 16



                                                                                                                                1   to a party, or to an officer, director or employee of the Receiving Party, unless otherwise agreed

                                                                                                                                2   or ordered. If disclosure of Attorney’s Eyes Only Material is made pursuant to this paragraph, all

                                                                                                                                3   other provisions in this order with respect to confidentiality shall also apply.

                                                                                                                                4   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                                                                                                                5           LITIGATION

                                                                                                                                6           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                                                                                7   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

                                                                                                                                8   “CONFIDENTIAL - ATTORNEY’S EYES ONLY,” that Party must:

                                                                                                                                9                 (a) promptly notify in writing the Designating Party. Such notification shall include a

                                                                                                                               10   copy of the subpoena or court order;
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11                 (b) promptly notify in writing the party who caused the subpoena or order to issue in
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   the other litigation that some or all of the material covered by the subpoena or order is subject to
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

                                                                                                                               14   and

                                                                                                                               15                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                                                                               16   Designating Party whose Protected Material may be affected.

                                                                                                                               17                 If the Designating Party timely seeks a protective order, the Party served with the

                                                                                                                               18   subpoena or court order shall not produce any information designated in this action as

                                                                                                                               19   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES ONLY” before a

                                                                                                                               20   determination by the court from which the subpoena or order issued, unless the Party has obtained

                                                                                                                               21   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

                                                                                                                               22   seeking protection in that court of its confidential material – and nothing in these provisions should

                                                                                                                               23   be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

                                                                                                                               24   directive from another court.

                                                                                                                               25

                                                                                                                               26   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                                                                                                               27           LITIGATION

                                                                                                                               28                 (a) The terms of this Order are applicable to information produced by a Non-Party in
                                                                                                                                    119592699v1                                      - 10 -                    CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                      Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 11 of 16



                                                                                                                                1   this action and designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES

                                                                                                                                2   ONLY.” Such information produced by Non-Parties in connection with this litigation is protected

                                                                                                                                3   by the remedies and relief provided by this Order. Nothing in these provisions should be construed

                                                                                                                                4   as prohibiting a Non-Party from seeking additional protections.

                                                                                                                                5                 (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                                                                                                                                6   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                                                                                                                                7   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                                                                                                8                    (1) promptly notify in writing the Requesting Party and the Non-Party that some

                                                                                                                                9   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                                                                                                                               10                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   information requested; and
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13                    (3) make the information requested available for inspection by the Non-Party.

                                                                                                                               14                 (c) If the Non-Party fails to object or seek a protective order from this court within 14

                                                                                                                               15   days of receiving the notice and accompanying information, the Receiving Party may produce the

                                                                                                                               16   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                                                                                                                               17   seeks a protective order, the Receiving Party shall not produce any information in its possession

                                                                                                                               18   or control that is subject to the confidentiality agreement with the Non-Party before a

                                                                                                                               19   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

                                                                                                                               20   burden and expense of seeking protection in this court of its Protected Material.

                                                                                                                               21   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                                                                               22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                                                                               23   Material to any person or in any circumstance not authorized under this Stipulated Protective

                                                                                                                               24   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                                                                                                               25   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                                                                                                               26   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                                                                                                               27   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                                                                                                                               28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                                                                    119592699v1                                       - 11 -                     CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                      Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 12 of 16



                                                                                                                                1   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                                                                                                                2            MATERIAL

                                                                                                                                3            When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                                                                                                                4   produced material is subject to a claim of privilege or other protection, the obligations of the

                                                                                                                                5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                                                                                                                                6   is not intended to modify whatever procedure may be established in an e-discovery order that

                                                                                                                                7   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

                                                                                                                                8   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                                                                                                                9   communication or information covered by the attorney-client privilege or work product protection,

                                                                                                                               10   the parties may incorporate their agreement in the stipulated protective order submitted to the
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   court.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   12.      MISCELLANEOUS
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

                                                                                                                               14   seek its modification by the court in the future.

                                                                                                                               15            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                                                                                                               16   no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                                                                               17   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                                                                                               18   Party waives any right to object on any ground to use in evidence of any of the material covered

                                                                                                                               19   by this Protective Order.

                                                                                                                               20            12.3   Filing Protected Material. Without written permission from the Designating Party

                                                                                                                               21   or a court order secured after appropriate notice to all interested persons, a Party may not file in

                                                                                                                               22   the public record in this action any Protected Material. A Party that seeks to file under seal any

                                                                                                                               23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

                                                                                                                               24   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                                                                                               25   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

                                                                                                                               26   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

                                                                                                                               27   to protection under the law. If a Receiving Party's request to file Protected Material under seal

                                                                                                                               28   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
                                                                                                                                    119592699v1                                      - 12 -                     CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                      Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 13 of 16



                                                                                                                                1   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed

                                                                                                                                2   by the court.

                                                                                                                                3   13.       FINAL DISPOSITION

                                                                                                                                4             Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                                                                                                5   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                                                                                                                6   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                                                                7   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                                                                                                                                8   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                                                                                                                9   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                                                                                                               10   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   abstracts, compilations, summaries or any other format reproducing or capturing any of the
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                                                                                                                               14   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                                                                               15   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                                                                                                               16   and expert work product, even if such materials contain Protected Material. Any such archival

                                                                                                                               17   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                                                                                                                               18   forth in Section 4 (DURATION).

                                                                                                                               19             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                                                               20
                                                                                                                                              Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Chad Fuller hereby attests that
                                                                                                                               21
                                                                                                                                    concurrence in the filing of this document and its content has been obtained by all signatories
                                                                                                                               22
                                                                                                                                    listed.
                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                    119592699v1                                      - 13 -                    CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                      Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 14 of 16



                                                                                                                                1    Dated:          September 20, 2021                   TROUTMAN PEPPER HAMILTON
                                                                                                                                                                                          SANDERS LLP
                                                                                                                                2

                                                                                                                                3
                                                                                                                                                                                          By: /s/ Jenna U. Nguyen
                                                                                                                                4                                                             Jenna U. Nguyen
                                                                                                                                                                                              Chad R. Fuller
                                                                                                                                5                                                             Attorneys for Defendant
                                                                                                                                                                                              ANTHEM BLUE CROSS LIFE AND
                                                                                                                                6                                                             HEALTH INSURANCE COMPANY
                                                                                                                                7    Dated:          September 20, 2021                   MAYER BROWN LLP
                                                                                                                                8

                                                                                                                                9                                                         By: /s/ Richard Nowak
                                                                                                                                                                                              Richard E. Nowak
                                                                                                                               10                                                             Abigail M. Bartine
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                                              Alexander Vitruk
                                                                                                                               11                                                             Nathan A. Rice
                                                                                                                                                                                              Attorneys for Defendants
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                                                             NORTHROP GRUMMAN
                                            11682 E L C A M I N O R E A L




                                                                                                                                                                                              CORPORATION AND NORTHROP
                                                                            S U I T E 400




                                                                                                                               13                                                             GRUMMAN HEALTH PLAN
                                                                                                                               14    Dated:          September 20, 2021                   DL LAW GROUP
                                                                                                                               15

                                                                                                                               16                                                         By: /s/ David L. Lilienstein
                                                                                                                                                                                              David L. Lilienstein
                                                                                                                               17                                                             Katie J. Spielman
                                                                                                                                                                                              Attorneys for Plaintiff
                                                                                                                               18                                                             NEIL H.
                                                                                                                               19                                              ATTESTATION
                                                                                                                               20
                                                                                                                                              Pursuant to L.R. 5-1(i)(3) , Jenna U. Nguyen hereby attests that all other signatories listed,
                                                                                                                               21
                                                                                                                                    and on whose behalf the filing is submitted, concur in the filing’s content and have authorized the
                                                                                                                               22
                                                                                                                                    filing.
                                                                                                                               23

                                                                                                                               24                                                         /s/ Jenna U. Nguyen
                                                                                                                                                                                             Jenna U. Nguyen
                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                    119592699v1                                       - 14 -                    CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                      Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 15 of 16



                                                                                                                                1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                                                                                2

                                                                                                                                3   DATED: September 21, 2021           _____________________________________
                                                                                                                                                                        United States District Magistrate Judge Sallie Kim
                                                                                                                                4

                                                                                                                                5

                                                                                                                                6

                                                                                                                                7
                                                                                                                                8

                                                                                                                                9

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14

                                                                                                                               15

                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20
                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28
                                                                                                                                    119592699v1                             - 15 -                  CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                        Case 3:21-cv-03728-SK Document 35 Filed 09/21/21 Page 16 of 16



                                                                                                                                1                                                EXHIBIT A

                                                                                                                                2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                                                                3   I, _____________________________ [print or type full name], of _________________ [print or

                                                                                                                                4   type full address], declare under penalty of perjury that I have read in its entirety and understand

                                                                                                                                5   the Stipulated Protective Order that was issued by the United States District Court for the Northern

                                                                                                                                6   District of California on __________ [date] in the case of Neil H. v. Anthem Blue Cross Life and

                                                                                                                                7   Health Insurance Company, et al., Case No. 3:21-cv-03728-SK. I agree to comply with and to be

                                                                                                                                8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

                                                                                                                                9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

                                                                                                                               10   solemnly promise that I will not disclose in any manner any information or item that is subject to
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   this Stipulated Protective Order to any person or entity except in strict compliance with the
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   provisions of this Order.
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   I further agree to submit to the jurisdiction of the United States District Court for the Northern

                                                                                                                               14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

                                                                                                                               15   even if such enforcement proceedings occur after termination of this action.

                                                                                                                               16   I    hereby   appoint   __________________________            [print   or   type   full   name]   of

                                                                                                                               17   _______________________________________ [print or type full address and telephone number]

                                                                                                                               18   as my California agent for service of process in connection with this action or any proceedings

                                                                                                                               19   related to enforcement of this Stipulated Protective Order.

                                                                                                                               20
                                                                                                                               21   Date: ______________________________________

                                                                                                                               22   City and State where sworn and signed: _________________________________

                                                                                                                               23

                                                                                                                               24   Printed name: _______________________________

                                                                                                                               25

                                                                                                                               26   Signature: __________________________________

                                                                                                                               27

                                                                                                                               28
                                                                                                                                    119592699v1                                    - 16 -                       CASE NO. 3:21-CV-03728-SK
                                                                                                                                                                     STIPULATED PROTECTIVE ORDER
